Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered June 22, 2005. The judgment convicted defendant, upon a jury verdict, of attempted robbery in the first degree and criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of, inter alia, attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [3]). Contrary to the contention of defendant, the evidence, viewed in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), is legally sufficient to establish that he had the intent “to permanently deprive the victim of property by compelling the victim to give up property or quashing any resistance to that act” (People v Miller, 87 NY2d 211, 217 [1995]; see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Also contrary to defendant’s contention, the verdict is not against the weight of the evidence with respect to the element of intent (see generally Bleakley, 69 NY2d at 495). The sentence is not unduly harsh or severe. Present—Scudder, P.J., Smith, Centra, Peradotto and Pine, JJ.